{¶ 1} The certified question is answered in the affirmative and the judgment of the court of appeals is reversed on the authority of State v. Horner, 126 Ohio St.3d 466. 2010-Ohio-3830, 935 N.E.2d 26.
Mathias H. Heck Jr., Montgomery County Prosecuting Attorney, and Kirsten A. Brandt, Assistant Prosecuting Attorney, for appellant.
Timothy Young, Ohio Public Defender, and Craig M. Jaquith, Assistant Public Defender, for appellee.
Brown, C.J., and Pfeifer, Lundberg Stratton, O’Connor, O’Donnell, and Cupp, JJ., concur.
Lanzinger, J., dissents.